Petition for writ of certiorari to the Circuit Court of Appeals for the Second Circuit.
The motion for leave to print only such portions of the record in this case as opposing counsel shall agree is relevant to petitioner’s conviction below or in the alternative to proceed further in forma pauperis is denied for the reason that upon examination of the petition and accompanying papers, including brief of counsel for the petitioner, the record as. printed in the Circuit Court of Appeals, and the opinion of the court below, the court finds that the case is not one in which a writ of certiorari should issue, the application for which is, therefore, also denied.